1st AMENDED & RESTATED APPENDIX A to INVESTMENT ADVISORY AGREEMENT BETWEEN INVESTMENT MANAGERS SERIES TRUST AND OAK RIDGE INVESTMENTS, LLC Fund Annual Rate Effective Date Oak Ridge Dividend Growth Fund 0.75% 06/28/2013 Oak Ridge Growth Opportunity Fund 0.75% 06/28/2013 Oak Ridge Large Cap Growth Fund First $1 billion 0.75% Thereafter 0.70% 10/17/2014 Oak Ridge Small Cap Growth Fund First $1 billion 0.85% Thereafter 0.80% 10/17/2014 Agreed and accepted this day of , 2014. THE TRUST: INVESTMENT MANAGERS SERIES TRUST on behalf of the Oak Ridge Funds By: Name: Title: THE ADVISOR: OAK RIDGE INVESTMENTS, LLC By: Name: Title:
